DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 3/4/2022, is acknowledged.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulster (WO 2012/143739A1).
	Regarding claim 1, Ulster teaches a method of sonodynamic treatment of a patient (abstract), comprising: delivering an effective amount of a plurality of microbubble complexes to a target area of the patient (page 5, para 4, ...microbubble shells may comprise further components which aid delivery of the bubble to the target site. For example, these may be functionalized such that these incorporate or have bound thereto a ligand or targeting agent which is able to bind to a target cell or tissue. Microbubbles having targeting agents attached to their shell are particularly preferred for use in the invention..); and subjecting the target area to ultrasound irradiation (page 20, para 6, claim 17, ...microbubble to enable significant quantities of singlet oxygen to be produced upon ultrasound irradiation...), wherein the plurality of microbubble complexes comprise a hydrophobic sonosensitizer (claims 1-2 and 10, ..protoporphyrin..)
Regarding claim 2, Ulster teaches the method of claim 1, wherein the sonosensitizer is incorporated onto a surface of the microbubble (page 5, para 4, ....functionalisation of the microbubble surface with a biotinylated targeting ligand...)
Regarding claim 3, Ulster teaches the method of any of the preceding claims, wherein the sonosensitizer is encapsulated into the microbubble complexes (page 9, para 1, ..sonosensitiser may alternatively be linked to a lipid and that lipid may subsequently be incorporated into the lipid shell of the microbubble during its preparation...)
Regarding claim 4, Ulster teaches that the sonosensitizer may be alternatively linked to a lipid.  Page 9. 
Regarding claim 6, Ulster teaches cancer .  See claim 16 of Ulster. 
Regarding claim 7, Ulster teaches a micro bubble complex comprising (abstract; claim 1): a microbubble (abstract; claim 1); and a hydrophobic sonosensitizer incorporated into the microbubble (abstract; claim 2, ..microbubble attached to or associated with at least one
sonosensitizer..)
	Regarding claim 8, Ulster teaches the complex of claim 7, wherein the sonosensitizer is incorporated onto a surface of the microbubble (page 5, para 4, ...functionalisation of the microbubble surface with a biotinylated targeting ligand...)
Regarding claim 9, Ulster teaches the complex of any of claims 7 or 8, wherein the sonosensitizer is loaded into a hydrocarbon tail region	of a lipid monolayer of the microbubble (page 9, para 2. ..charged sonosensitisers may be electrostatically linked to a charged microbubble..)
Regarding claim 11, Ulster teaches a method of providing cancer therapy to a patient in need thereof (page 10, para 3, .., patient may be treated ex vivo by molecular targeting of the microbubble-sonosensitiser complex to cancerous cells.) comprising supplying gas-filled
microbubbles a targeted area of a patient, the targeted area (claim 5, .. the microbubble comprises a shell which retains a gas....; page 5, para 4, microbubble shells may comprise further components which aid delivery of the bubble to the target site. For example, these may
be functionalised such that these incorporate or have bound thereto a ligand or targeting agent which is able to bind to a target cell or tissue. Microbubbles having targeting agents attached to 
their shell are particularly preferred for use in the invention); comprising cancerous cells and the microbubbles comprising at least one hydrophobic sonosensitizer (claims, 1-2 and 10, protoporphyrin; page 10, para 3, .., patient may be treated ex vivo by molecular targeting of the microbubble-sonosensitiser complex to cancerous cells....); delivering ultrasound energy generated by an ultrasound probe to the targeted area (page 20, para [0006], claim 17; microbubble to enable significant quantities of singlet oxygen to be produced upon ultrasound irradiation), wherein the application of ultrasound causes the microbubbles lo activate or rupture (page 3, para 1;....it is intended that the microbubble component of the complex can be ruptured by application of ultrasound, thereby releasing the sonosensitiser at the desired target site....), which is sufficient to induce apoptosis of at least some of the cancerous cells by reactive oxygen species (page 22, para 2, ....ultrasound-induced toxic effect on tumor cells, the data also show that chemical coupling between the microbubble and sonosensitiser affords an advantage in terms of eliciting an enhanced toxic effect.
Regarding claim 12, Ulster teaches a method of claim 11, wherein the ultrasound probe is an external probe (page 8, para 1 ...This technique may be carried out using an ultrasound transmitting probe.)
Regarding claim 14, Ulster teaches ultrasound frequencies in the range 20kHz to 10 Mhz.  See page 12. 
Regarding claim 16, Ulster teaches focused or columnar beam.  See page 12. 
Regarding claims 18 and 19, Ulster teaches pulsed mode and ranges time of 1 ms to 20 minutes. See page 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulster (WO 2012/143739A1) in view of Point (WO 1999/039697)
Teachings of Ulster are discussed above. 
Regarding claim 13, Ulster teaches a method of claims 11-12 as discussed above, but does not specifically teach the method, wherein the ultrasound probe is an intravascular ultrasound catheter. However, in a similar method, Point teaches stabilized microbubbles drug delivery system (abstract; page 1, In 18-20) wherein ultrasonic energy is applied to the region that is sufficient to rupture the liposome to release the drug (page 1, In 25-27) and ultrasonic energy is delivered through ultrasound probe intravascular ultrasound catheter (page 14, In 8-10, .intravascular ultrasound catheter is used to provide the specific ultrasound energy required to disrupt the microcapsules ..). 
It would have been obvious to one of skill in the art to incorporate an intravascular ultrasound catheter probe to deliver ultrasonic energy as thought by Point in to the method of Ulster so as to effectively deliver because disrupt the microcapsules as they pass the catheter being carried by normal blood-flow (Point, page 14, In 9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618